United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.K., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Timothy Quinn, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-445
Issued: December 6, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 23, 2009 appellant, through his attorney, filed a timely appeal of an
August 27, 2009 Office of Workers’ Compensation Programs’ merit decision denying his
consequential injury claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant sustained a consequential right-knee injury as a result of
his accepted left knee condition.
FACTUAL HISTORY
This case has previously been before the Board. On July 19, 1991 appellant sustained
injury to his left knee. The Office accepted his claim for torn meniscus in the left knee on
September 9, 1991. On November 11, 1991 Dr. Willard Schuler, a Board-certified orthopedic
surgeon, performed an arthroscopic examination that did not reveal any tear of the medial
meniscus. The Office also accepted the condition of left knee strain. It listed appellant’s

concurrent conditions as right knee medial meniscal tear and right arthroscopy in 1982 with right
knee surgeries in 1981, 1986, 1988, 1989, January 23 and February 5, 1993. The Office granted
appellant a schedule award for five percent impairment of his left lower extremity in 1995. It
terminated appellant’s compensation benefits by decision dated September 25, 1995 on the
grounds that he refused suitable work. In an August 12, 1999 decision, the Board set aside the
Office’s May 28, 1997 decision denying appellant’s hearing request as untimely.1 The facts of
the case as set out in the Board’s prior decision are incorporated herein by reference.
On March 21, 2001 appellant filed a notice of recurrence of disability alleging that both
knee conditions had worsened and that he was considering disability retirement. In a
memorandum dated April 12, 2002, the Branch of Hearings and Review directed the Office to
issue a final decision regarding appellant’s claimed disability due to his consequential right knee
condition. The Office accepted that appellant had sustained a recurrence of disability on
January 25, 2001. It did not specify the conditions which lead to the acceptance of the
recurrence. The Office granted appellant a schedule award for an additional 21 percent
impairment of his left lower extremity on July 9, 2002.
Beginning on May 26, 1993, appellant’s attending physician, Dr. Wayne K. Gersoff, a
Board-certified orthopedic surgeon, diagnosed bilateral knee problems. He stated that appellant
was placing a great deal of stress on his right knee in an attempt to rehabilitate and strengthen his
left knee. In a letter dated September 3, 1993, the Office requested additional information from
Dr. Gersoff regarding appellant’s right-knee condition. On December 15, 1993 Dr. Gersoff
stated that appellant had sustained an aggravation of his right knee due to the rehabilitation of his
left knee as he was putting more stress on his right knee. At that time, appellant’s right knee
symptoms had decreased from the initial exacerbation of three or four months. Dr. Gersoff
stated that due to his service-related right knee injuries and surgeries he experienced chronic
right knee pain.
Dr. David C. Bachman, a Board-certified orthopedic surgeon and second opinion
physician, completed a report on June 15, 1994 noting that appellant initially sustained a right
knee injury while in the Navy in December 1979. Appellant underwent right knee surgeries in
1981 for medial meniscectomy, in 1982 he underwent an arthroscopy, in 1983 he had an anterior
cruciate ligament reconstruction as well as additional arthroscopies with debridement in 1986,
1988 and 1989.
A physician at the Department of Veterans Affairs, (VA) whose signature is illegible,
submitted a report on October 19, 1995 and diagnosed severe degenerative arthritis in his right
knee with osteophyte formation and the presence of two loose bodies. He noted that appellant
had several reconstructive surgeries involving the anterior cruciate ligament and that his
condition was severe enough to require a total knee replacement. Dr. Tedford, Luck, a VA
physician, stated that appellant’s latest x-rays confirmed severe degenerative arthritis in the knee
with laxity of the left ankle tripartite ligament. He completed a form report on March 15, 2001
and diagnosed right three compartment severe degenerative disc disease requiring a total knee
replacement. Dr. Luck stated that appellant’s work at the employing establishment aggravated
1

Docket No.97-2141 (issued August 12, 1999).

2

his arthritis and indicated with a checkmark “yes” that appellant’s bilateral degenerative arthritis
was caused or aggravated by his employment. On December 18, 2002 Dr. Connor McBryde, a
VA physician, diagnosed bilateral degenerative arthritis and indicated with a checkmark “no”
that this condition was not caused or aggravated by an employment activity. On June 16, 2003
the Office received an undated report from Dr. A. Poirhazka, a VA physician, who opined that
appellant’s right knee treatment and left knee injury in 1991. Dr. Poirhazka noted that appellant
required treatment for bilateral knee pain, right greater than the left.
Appellant underwent a right knee total arthroplasty on May 5, 2004. In a decision dated
December 17, 2004, the Branch of Hearings and Review remanded the case for the Office to pay
compensation benefits beginning January 25, 2001 and to adjudicate the claim for a
consequential emotional and a consequential aggravation of the preexisting right knee condition.
Dr. McBryde completed a form report on December 23, 2004 and diagnosed advanced
tricompartment osteoarthritis requiring knee replacement. He indicated with a checkmark “yes”
that appellant’s condition was aggravated, but not caused by employment activities.
Dr. McBryde also provided additional opinion regarding his ability to work.
Dr. Hendrick J. Arnold, a Board-certified orthopedic surgeon, provided a second opinion
evaluation to the Office on March 4, 2005. He noted appellant’s service-related right knee injury
and resulting surgeries as well as his accepted left knee injury. Dr. Arnold reported his
symptoms of walking with a cane, increasing left knee pain with ambulation and constant
clicking, throbbing and aching in the right knee. He performed a physical examination and
opined that appellant’s left knee injury did not cause any increased damage to the right knee as
no high-demand stress was being placed on the left knee either at work or in recreational
activities. Dr. Arnold stated that the accepted left knee condition did not aggravate appellant’s
right knee and did not cause any further deterioration of the right knee as the preexisting injuries
in the right knee of meniscal tear and anterior cruciate ligament injury were consistent with the
resulting treatment of a total knee replacement.
The Office referred appellant for a second opinion psychiatric evaluation on May 30,
2005 with Dr. Bert S. Furmansky, a Board-certified psychiatrist, who reported appellant’s history
and examined him. Dr. Furmansky diagnosed chronic pain disorder with psychological factors,
bipolar disorder, panic disorder and generalized anxiety disorder. He opined that these
conditions were not due to appellant’s employment injury.
The Office referred appellant for an additional second opinion evaluation with
Dr. Randolph Pock, a Board-certified psychiatrist. In a report dated March 15, 2007, Dr. Pock
reviewed appellant’s medical history and diagnosed chronic pain disorder as well as bipolar
disorder. He opined that appellant’s chronic pain disorder predated his 1991 injury and that he
was not capable of working.
Dr. A.C. Lotman,
evaluation on March 14,
examination of the left
ballottement. Dr. Lotman

a Board-certified orthopedic surgeon, performed a second opinion
2007 and noted appellant’s history of injury. He found that
knee revealed mild patellofemoral grinding, apprehension and
opined that appellant had continuing residuals of his left knee injury

3

including mild patellofemoral and medial joint line tenderness with crepitation about the
patellofemoral joint.
By decision dated April 26, 2007, the Office denied appellant’s claim for consequential
emotional conditions and aggravation of a right knee condition. Appellant requested an oral
hearing on May 2, 2007. By decision dated August 8, 2007, the Branch of Hearings and Review
found the case not in posture for a decision as the Office had provided with a description of the
type of evidence required to establish his consequential injury claim.
In a letter dated August 9, 2007, the Office requested additional factual and medical
information from appellant regarding each of his alleged consequential injuries. It allowed 30
days for a response. The Office requested supplemental reports from Drs. Pock and Lotman,
providing them with the definition of a consequential injury. Dr. Lotman responded on
October 1, 2007 and requested additional information regarding appellant’s right knee surgeries.
He stated that based on the information currently available, he did not believe that appellant’s
right knee was aggravated as a consequential injury from his left knee.
Dr. Pock responded on October 22, 2007 and stated that appellant received treatment of
his right knee operation and pain prior to the left knee injury. He diagnosed a preexisting
chronic pain disorder, bipolar disorder and personality disorder. Dr. Pock stated, “I do not see
sufficient evidence that his emotional condition is a consequence of the accepted left knee
injury.”
Appellant provided his records from the VA. Dr. Lotman reviewed this evidence and
submitted a report dated November 28, 2007 stating that appellant’s left knee injury did not
contribute to his current right-knee condition by direct cause, aggravation, acceleration or
precipitation.
By decision dated December 10, 2007, the Office denied appellant’s claim for
consequential injury.
Appellant requested an oral hearing on December 13, 2007. He submitted a report dated
March 26, 2008 from a VA physician, noting appellant’s history of injury and right knee
arthroplasty in May 2004, as well as his left knee injury in 1991. A VA physician stated, “Since
he injured his left knee, [appellant] developed more pain in his right knee secondary to his
antalgic gait and overcompensation while walking. This ultimately became a partial factor in
[appellant] requiring the total knee replacement on the right.”
Appellant testified at the oral hearing on March 28, 2008 and alleged that his
employment duty of standing on concrete aggravated his preexisting right knee condition
beginning in 1986 when he joined the employing establishment. He submitted a report dated
July 1, 2002 from Dr. John L Wiberg, a psychiatrist from the VA which noted that appellant first
sought psychiatric treatment on October 13, 1995 and was diagnosed with depression, anxiety
and inability to concentrate. By decision dated December 16, 2008, the hearing representative
remanded appellant’s claim for additional development of the medical evidence regarding his
consequential right-knee injury finding a conflict of medical opinion evidence between
Drs. Arnold and Lotman for the Office and Dr. Gersoff and the VA physicians for appellant.

4

The hearing representative remanded the case for an impartial medical evaluation. The hearing
representative further found that the Office properly denied appellants’ claim for a consequential
emotional condition.
The Office referred appellant for an impartial medical examination with Dr. Jeffrey
Sabin, a Board-certified orthopedic surgeon. Appellant’s attorney objected to the selection of
Dr. Sabin, alleging that he was biased by his interest in maintaining his economic relationship
with the Office and predicable in his evaluations. Dr. Sabin completed a report on February 19,
2009 and reviewed the medical records. He found that there was no evidence of further
deterioration of the right knee due to the left knee incident. Dr. Sabin stated, “I cannot comment
or argue whether the patient had more pain after the left knee injury as that certainly could be
possible but again, no material change, I believe, would have occurred in the right knee to cause
that pain.” He concluded that appellant’s right knee condition was a natural progression of his
preexisting conditions and surgeries. By decision dated February 26, 2009, the Office denied
appellant’s claim for a consequential right knee injury resulting from his accepted left knee
condition.
Appellant, through his attorney, requested an oral hearing. He submitted a note dated
May 27, 2009 from Dr. Harvey J. Navrkal, a Board-certified orthopedic surgeon, described
appellant’s history of right and left knee injuries and his current findings. Dr. Navrkal stated, “I
do believe that it is clear that the injury and subsequent surgery on his left knee that occurred in
1991 was a partial and contributing factor of the ensuing degenerative cascade that lead to a need
for a total right knee arthroplasty that was performed in 2004. I believe that this is supported by
the fact that the patient does have an antalgic gait clearly document in his history as well as his
examination findings today.” Appellant testified at the oral hearing on June 26, 2009 and his
attorney argued that Dr. Sabin should not have been selected as the impartial medical examiner
as he was partners with Dr. Maruyama at the time that he served as the impartial medical
examiner in this case.
By decision dated August 27, 2009, the hearing representative found that Dr. Sabin’s
report represented the weight of the medical evidence and established that appellant did not have
a consequential right knee injury.
LEGAL PRECEDENT
It is an accepted principle of worker’s compensation law that when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent intervening cause which is attributable to the employee’s own intentional conduct.
As is noted by Larson in his treatise on workers’ compensation, once the work-connected
character of any injury has been established, the subsequent progression of that condition
remains compensable so long as the worsening is not shown to have been produced by an
independent nonindustrial cause and so long as it is clear that the real operative factor is the

5

progression of the compensable injury, associated with an exertion that in itself would not be
unreasonable under the circumstances.2
A claimant bears the burden of proof to establish a claim for a consequential injury. As
part of this burden, he must present rationalized medical opinion evidence, based on a complete
factual and medical background, showing causal relationship. Rationalized medical evidence is
evidence which relates a work incident or factors of employment to a claimant’s condition, with
stated reasons of a physician. The opinion must be one of reasonable medical certainty and must
be supported by medical rationale explaining the nature of the relationship of the diagnosed
condition and the specific employment factors or employment injury.3
Section 8123(a) of the Federal Employees’ Compensation Act,4 provides, “If there is
disagreement between the physician making the examination for the United States and the
physician of the employee, the Secretary shall appoint a third physician who shall make an
examination.” A physician selected by the Office to serve as an impartial medical specialist
should be wholly free to make a completely independent evaluation and judgment. To achieve
this, the Office has developed specific procedures for the selection of impartial medical
specialists designed to provide safeguards against any possible appearance that the selected
physician’s opinion is biased or prejudiced. The procedures contemplate that impartial medical
specialists will be selected from Board-certified specialists in the appropriate geographical area
on a strict rotating basis in order to negate any appearance that preferential treatment exists
between a particular physician and the Office.5 The Federal (FECA) Procedure Manual (the
procedure manual) provides that the selection of referee physicians (impartial medical
specialists) must exclude physicians previously connected with the claim or claimant or
physicians in partnership with those already so connected.6
ANALYSIS
Appellant has alleged that he developed a consequential right-knee injury as a result of
his accepted left knee injury. His physicians from the VA supported this causal relationship.
The second opinion physicians selected by the Office, Drs. Arnold and Lotman, opined that there
was no causal relationship between appellant’s right knee replacement and his accepted left-knee
injury. Due to these opposing opinions, the Office found conflict of medical opinion evidence
requiring referral to an impartial medical specialist. The Board finds that there is a conflict of
medical opinion on the issue of whether appellant sustained a consequential right knee injury.
The Office referred appellant to Dr. Sabin to resolve this conflict.

2

Clement Jay After Buffalo, 45 ECAB 707, 715 (1994).

3

Charles W. Downey, 54 ECAB 421 (2003).

4

5 U.S.C. §§ 8101-8193, 8123(a).

5

B.P., 60 ECAB ___ (Docket No. 08-1457, issued February 2, 2009).

6

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4(b)(3)(b)
(October 1995).

6

Before the hearing representative and on appeal, appellant’s attorney argued that
appellant’s right knee replacement was contributed to by his accepted left knee injury due to his
antalgic gait and overcompensation while walking. He further alleged that Dr. Sabin was not
properly selected as the impartial medical examiner as his former partner, Dr. Maruyama, had
previously acted as an impartial medical examiner in this case. Appellant’s attorney alleged that
there was an unresolved conflict of medical opinion regarding appellant’s alleged consequential
right knee condition. The Board agrees.
Dr. Maruyama completed an impartial medical examination of appellant on
May 25, 2001. Dr. Jeffrey J. Sabin, a Board-certified orthopedic surgeon, was listed as partner in
the group letterhead at the time of this examination. By the time the Office referred appellant to
Dr. Sabin for an impartial medical examination, in 2009 he was no longer in partnership with
Dr. Maruyama, as indicated by his letterhead. However, the Board has held that a physician
serving as an impartial medical examiner should be one who is wholly free to make a completely
independent evaluation and judgment, untrammeled by a conclusion rendered on a prior
examination.7 The Board has held that a physician selected as an impartial medical specialist
cannot be considered completely independent when an associate has previously served as an
Office referral physician in the case.8
The importance of safeguarding the independence of impartial medical specialist is
recognized in the Office’s procedures. Under the Office’s procedures, “physicians previously
connected with the claim or the claimant or physicians in partnership with those already so
connected” may not be used as impartial medical specialists.9
The Board notes that the January 8, 2009 referral letter to Dr. Sabin advised that he have
no prior connection to the employee or employing establishment but did not apprise him of prior
association with physicians previously connected with the claim or claimant or those in
partnership with those so connected.10
As Dr. Sabin was a partner with Dr. Maruyama at the time that Dr. Maruyama conducted
an impartial examination of appellant, there is an appearance of impropriety due to their previous
association. The Board finds that Dr. Sabin was not properly selected as the impartial medical
examiner. The conflict of medical opinion evidence remains unresolved.
On remand, the Office should follow its procedures and refer appellant, a statement of
accepted facts and a list of specific questions to an appropriate Board-certified physician to
determine whether he sustained a consequential right knee injury due to his accepted left knee
conditions.
7

Ronald Santos, 53 ECAB 742 (2002); Raymond E. Heathcock, 32 ECAB 2004 (1981).

8

Id.

9

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4(b)(3)(b)
(October 1995).
10

Id. See D.L., 61 ECAB __ (Docket No. 09-1549, issued February 23, 2010); Joseph A. Muszel, (Docket No.
05-762, issued September 23, 2005).

7

CONCLUSION
The Board finds that the case is not in posture for decision due to unresolved conflict in
medical opinion.
ORDER
IT IS HEREBY ORDERED THAT the August 27, 2009 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for additional development
consistent with the decision of the Board.
Issued: December 6, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

